DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.



Claims  1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Rosati et al. US Patent Application Publication 2016/0074237 in view of Gillespie et al. USPN 6632504.

As to claim 1, Rosati teaches a process for continuously making absorbent articles on a converting line, the process comprising the steps of:

- providing a continuous stream of an acquisition material in a machine direction (Rosati paragraphs 0009, 0022, 0146, 0192);

Rosati does not specifically teach intermittently weakening the acquisition material in the machine direction to define openable areas.  The apertures of the acquisition layer of Rosati are due to the acquisition layer having less extensibility and mobility than the topsheet and a hole starts to form in the acquisition layer as the layers are subject to mechanical deformation (paragraphs 0093-0094, 0248, and 0268-0270).  Gillespie teaches a stretch aperture nonwoven that may be used as an acquisition-distribution layer (col. 10, lines 47-51).  Gillespie teaches the process of producing the aperture web involves weakening the web by applying heat and/or pressure forming bond sites and incrementally stretching the web to form ruptures and apertures coincident with the bond sites (col. 2, lines 24-39 and 55-61).  Gillespie teaches an issue with aperturing is  excessive broken fibers and shredding during aperturing (col. 1, lines 30-45).  Gillespie teaches creating the frangible bonds results in a softer, stronger web with less shredding (col. 1, line 65 through col. 2, line 2; col. 17-19; col. 2, lines 28-31; col. 2, line 65 through col. 3, line 5).  It would have been obvious to one having ordinary skill in that art at the time the invention was originally filed to modify  the process of Rosati to include weakening the acquisition web prior to stretching to create a stronger fabric with less fibers breakage as taught in Gillespie. 

- stretching the acquisition material to open the openable areas thereby forming stretch
openings in the acquisition material (Rosati paragraphs 0248-0250; Gillespie col. 2, lines 50-61);

- cutting the acquisition material to form discrete acquisition layers (Rosati paragraphs 0016, 0030); and

- attaching the discrete acquisition layers to other components of the absorbent articles
to make absorbent articles (Rosati paragraphs 0029, 0154; Figures 9 and 10), 
each acquisition layer comprising at least one of the stretch openings  258B, which conform to the size and shape of the protrusions 250 (Rosati paragraphs 0024, 0025; Figures 18D-18E).

As to claim 2, Rosati does not specifically teach the acquisition material has a thickness of at least 0.25 mm, as measured under a pressure of 4.14 ± 0.21 kPa.  However, Rosati teaches the process involves thermal and mechanical deformation and elongation of the acquisition layer (paragraphs 0093-0094, 0268-0270).  Rosati further teaches the formation of the interruptions may be due to properties of the acquisition layer (paragraph 0248).  One having ordinary skill in the art would be able to determine through routine experimentation the thickness of the material needed to provide interruptions through the mechanical and thermal deformation process of the present invention. 

As to claim 3, at least one of the stretch openings has a width at its widest point that is at least 1 mm, as measured in the direction of the stretching – where Rosati teaches an interior width WB1/WD2 of the void area 253 of the protrusion, the width WD2 of the void area corresponds to the width of the stretch openings formed by flaps 269 (Rosati Figure 18C; paragraph 0250).  Rosati teaches the base width WB1 of the void area 253 of the protrusion ranges from 1.5 mm to 15mm, and the maximum width WD2 of the void area 253 is larger than the base width WB1 (Rosati paragraph 0240). Thus, the width of the stretch opening at is widest point is at least 1mm. 

As to claim 4,  the one or more of the stretch openings are present along at least 80% of a length of the acquisition layer as shown in Rosati Figures 11 and 13 where the protrusions 250 and corresponding openings 258B (Rosati Figures 18D-18E) are present for the length and width of the acquisition layer 52.

As to claim 5,  at least one of the stretch openings does not extend to any edges of the acquisition layer - where the stretch opening 258B (Rosati Figures 18D-18E) correspond to the protrusions 250; therefore, at least one protrusion, particularly in the area of the longitudinal axis does not extend any edges of the acquisition layer (Rosati Figures 11 and 13).

As to claim 6, see the rejection of claim 1 supra.  Rosati/Gillespie teaches the process substantially as claimed.  However, Rosati/Gillespie does not teach slitting to create the apertures. Gillespie does teach using heat and pressure for mechanical deformation, creating frangible bonds for easy rupturing the fibers to create apertures (Gillespie col. 2, lines 46-49; col. 9, lines 55-61).  It would have been obvious to one having ordinary skill in the art at the time the invention was originally filed to slit the web instead of creating frangible bonds, since both processes are used in the same environment and solve the same problem of weakening the web prior to stretching.  


As to claim 7, at least one of the stretch openings has a width at its widest point that is at least 1 mm, as measured in the direction of the stretching – where Rosati teaches an interior width WB1/WD2 of the void area 253 of the protrusion, the width WD2 of the void area corresponds to the width of the stretch openings formed by flaps 269 (Figure 18C; paragraph 0250).  Rosati teaches the base width WB1 of the void area 253 of the protrusion ranges from 1.5 mm to 15mm, and the maximum width WD2 of the void area 253 is larger than the base width WB1 (Rosati paragraph 0240). Thus, the width of the stretch opening at is widest point is at least 1mm. 


As to claim 8,  the one or more of the stretch openings are present along at least 80% of a length of the acquisition layer as shown in Figures 11 and 13 where the protrusions 250 and corresponding openings 258B (Rosati 18D-18E) are present for the length and width of the acquisition layer 52.

As to claim 9,  at least one of the stretch openings does not extend to any edges of the acquisition layer - where the stretch opening 258B correspond to the protrusions 250; therefore, at least one protrusion, particularly in the area of the longitudinal axis does not extend any edges of the acquisition layer (Rosati Figures 11 and 13).

As to claim 10, Rosati teaches an absorbent article 20 for personal hygiene comprising a wearer-facing side, a garment-facing side, and a longitudinal axis 80 (Rosati Figure 15), the absorbent article having a length measured along the longitudinal axis, the absorbent article comprising:

- a liquid permeable topsheet 24 on the wearer-facing side;

- a liquid impermeable backsheet 25 on the garment-facing side;

- an absorbent core 28 between the topsheet and the backsheet; and

- an acquisition layer 52 between the topsheet and the absorbent core (Rosati Figures 1-4, 12B; paragraphs 0117) and

wherein the acquisition layer 52 comprises one or more stretch openings 258B (Rosati paragraphs 0092, 0098; Figure 18C, 18D, 18F).

As to claim 11, Rosati teaches the protrusions have a rounded diamond shape (paragraphs 0308). The stretch openings 258B correspond to the protrusions 250 and have the same rounded diamond shape which provides a larger dimension along the longitudinal axis than a lateral axis (Figures 11 and 13).  Additionally, Gillespie teaches a diamond-shaped bond site (Figure 1). 

As to claim 12, the acquisition layer comprises two stretch openings 258B, which correspond to the protrusions 250 disposed symmetrically relative to the longitudinal axis 80 (Rosati Figures 11 and 13).

As to claim 13, Rosati teaches a portion of the topsheet 24 is at least partially positioned within at least one of the stretch openings 258B so that the portion of the topsheet 24 forms a recess 253 on the wearer-facing side (Rosati Figures 18D-18E); paragraphs 0251-0252).

As to claim 14, the recess 253 has a depth of at least 0.25 mm, as measured from the wearer-facing side (Rosati paragraph 0168).

As to claim 15, Rosati teaches the topsheet/acquisition layer laminate 245 attached onto the distribution layer with a hot melt adhesive applied all over the side of the topsheet/acquisition layer laminate facing the distribution layer  (Rosati Figure 12B; paragraph 0313). Additionally, Rosati teaches at the stretch openings 258B the topsheet 24 is brought into direct contact with the underlying layer, e.g. the carrier layer, the distribution layer 54 or absorbent core 28 (paragraph 0251).  Thus, at least a portion of the topsheet is attached through at least one of the stretch openings to an underlying layer.

As to claim 16,  at least one of the stretch openings does not extend to any edges of the acquisition layer - where the stretch opening 258B correspond to the protrusions 250; therefore, at least one protrusion, particularly in the area of the longitudinal axis does not extend any edges of the acquisition layer (Rosati Figures 11 and 13).

As to claim 17, wherein at least one of the stretch openings 258B (Rosati Figures 18D-18E), which correspond to the protrusions 250 extends to a front edge and/or a back edge of the acquisition layer  52, where protrusions 250 are present on the front and back edge of layer 52 (Figures 11, 12A, and 13).

As to claim 18, Rosati teaches materials for the acquisition layer, which do not include superabsorbent particles (Rosati paragraph 0303).  Rosati teaches the absorbent article comprises an additional acquisition layer between the topsheet and the absorbent core – where Rosati teaches a distribution layer 54, which serves to acquire and distribute fluids to underlying layers and Rosati teaches this type of material (layer) has been used in the past in disposable diapers as part of an acquisition system (paragraph 0158).

As to claim 19, the absorbent core 28 comprises one or more channels 26 (Rosati paragraph 0143; Figures 5-7).

As to claim 20, Rosati teaches a package comprising a plurality of absorbent articles according to Claim 10 (Rosati paragraph 0315).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE F STEPHENS whose telephone number is (571)272-4937. The examiner can normally be reached 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on 571-270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JACQUELINE F STEPHENS/           Primary Examiner, Art Unit 3781